Exhibit 10.6

AMENDMENT NO. 3 TO SALES AGREEMENT


August 4, 2017

 

Cantor Fitzgerald & Co.

499 Park Avenue

New York, NY 10022

 

Ladies and Gentlemen:

Cerus Corporation, a Delaware corporation (the “Company”), and Cantor Fitzgerald
& Co. (“Agent”) are parties to that certain Controlled Equity OfferingSM Sales
Agreement dated August 31, 2012 as previously amended on March 21, 2014 and May
5, 2016 (as amended, the “Sales Agreement”).  All capitalized terms not defined
herein shall have the meanings ascribed to them in the Sales Agreement. The
parties, intending to be legally bound, hereby amend the Sales Agreement as
follows:

1.The first two paragraphs of Section 1 of the Sales Agreement are hereby
deleted and replaced with the following:  

 

“1.Issuance and Sale of Shares.  The Company agrees that, from time to time
during the term of this Agreement, and on the terms and subject to the
conditions set forth herein, it may issue and sell through Agent, shares (the
“Placement Shares”) of the Company’s common stock, par value $0.001 per share
(the “Common Stock”). Following the time that the New Registration Statement (as
defined below) is declared effective under the Securities Act of 1933, as
amended (the “Securities Act”) by the Securities and Exchange Commission (the
“Commission”), $70,000,000 of Placement Shares, inclusive of any Placement
Shares remaining unsold under this Agreement pursuant to the Prior Prospectus
(as defined below), shall be available for offer and sale (the “Available
Placement Shares”); provided, however, that in no event shall the Company issue
or sell through Agent such number of Placement Shares that (a) would cause the
Company to not satisfy the eligibility requirements for use of Form S-3
(including, if applicable, Instruction I.B.6. thereof), (b) exceeds the amount
of Placement Shares registered on the effective Registration Statement and
included in the Prospectus (as defined below) pursuant to which the offering is
being made or (c) exceeds the number of authorized but unissued shares of the
Common Stock (the lesser of (a), (b) or (c), the “Maximum Amount”).
Notwithstanding anything to the contrary contained herein, the parties hereto
agree that compliance with the limitations set forth in this Section 1 on the
amount of Placement Shares issued and sold under this Agreement shall be the
sole responsibility of the Company and that Agent shall have no obligation in
connection with such compliance. The issuance and sale of Placement Shares
through Agent will be effected pursuant to the Registration Statement filed by
the Company and declared effective by the Commission, although nothing in this
Agreement shall be construed as requiring the Company to use the Registration
Statement to issue any Placement Shares.

 

The Company has filed with the Commission, in accordance with the provisions of
the Securities Act, and the rules and regulations thereunder (the “Securities
Act Regulations”), a registration statement on Form S-3 (File No. 333–198005),
relating to certain securities, including a base prospectus, relating to certain
securities, and a prospectus dated May 6, 2016 specifically relating to a
portion of the Placement Shares (the “Prior Prospectus”), and which incorporates
by reference, to the extent provided for under Form S-3, documents that the
Company has filed or will file in accordance with the provisions of the

 

--------------------------------------------------------------------------------

 

Securities Exchange Act of 1934, as amended (the “Exchange Act”), and the rules
and regulations thereunder.

 

The Company shall file with the Commission, in accordance with the provisions of
the Securities Act, and the Securities Act Regulations, a registration statement
on Form S-3 (the “New Registration Statement”), relating to certain securities,
including a prospectus relating to the Available Placement Shares (the
“Placement Share Prospectus”), and which incorporates by reference, to the
extent provided for under Form S-3, documents that the Company has filed or will
file in accordance with the provisions of the Exchange Act, and the rules and
regulations thereunder. Following the date that the New Registration Statement
is declared effective by the Commission, the Company will furnish to Agent, for
use by Agent, copies of the Placement Share Prospectus, as supplemented, if at
all, by any prospectus supplement relating to the Placement Shares. Except where
the context otherwise requires, the New Registration Statement, as amended when
it becomes effective, and any post-effective amendment thereto, including all
documents filed as part thereof or incorporated by reference therein, and
including any information contained in a Prospectus (as defined below)
subsequently filed with the Commission pursuant to Rule 424(b) under the
Securities Act Regulations or deemed to be a part of such registration statement
pursuant to Rule 430B of the Securities Act Regulations, or any subsequent
registration statement on Form S-3 filed pursuant to Rule 415(a)(6) under the
Securities Act by the Company to cover any Placement Shares is herein called the
“Registration Statement.” The Placement Share Prospectus, including all
documents incorporated therein by reference, included in the Registration
Statement, as it may be supplemented by any prospectus supplement, in the form
in which such Placement Share Prospectus and/or any prospectus supplement have
most recently been filed by the Company with the Commission pursuant to Rule
424(b) under the Securities Act Regulations, is herein called the “Prospectus.”
Any reference herein to the Registration Statement, the Prospectus or any
amendment or supplement thereto shall be deemed to refer to and include the
documents incorporated by reference therein, and any reference herein to the
terms “amend,” “amendment” or “supplement” with respect to the Registration
Statement or the Prospectus shall be deemed to refer to and include the filing
after the execution hereof of any document with the Commission deemed to be
incorporated by reference therein (the “Incorporated Documents”).  For purposes
of this Agreement, all references to the Registration Statement, the Prospectus
or any amendment or supplement thereto shall be deemed to include any copy filed
with the Commission pursuant to the Electronic Data Gathering Analysis and
Retrieval System or any successor thereto (“EDGAR”).”

 

2.Section 13(d) of the Sales Agreement is hereby deleted and replaced with the
following:

 

“(d) Unless earlier terminated pursuant to this Section 13, this Agreement shall
automatically terminate upon the earlier to occur of (i) the date that is three
years following the date that the New Registration Statement is declared
effective under the Securities Act or (ii) issuance and sale of all of the
Placement Shares through Agent on the terms and subject to the conditions set
forth herein except that, in either such case, the provisions of Section 9,
Section 11, Section 12, Section 18 and Section 19 hereof shall remain in full
force and effect notwithstanding such termination.”

 

3.The first sentence of Schedule 1 is amended by adding the words “and August 4,
2017” immediately after “as amended on March 21, 2014 and as further amended on
May 5, 2016”.

 

4.The first sentence of the Form of Representation Date Certificate attached as
Exhibit 7(l) is amended by adding the words “and August 4, 2017” immediately
after “as amended on March 21, 2014 and as further amended on May 5, 2016.”

 

--------------------------------------------------------------------------------

 

 

5.This Amendment No. 3 to Sales Agreement shall become effective upon the date
that the New Registration Statement is declared effective under the Securities
Act.

6.No Further Amendments.  Except as specifically set forth herein, all other
provisions of the Sales Agreement shall remain in full force and effect.

7.New Registration Statement. The Company shall file the New Registration
Statement within two business days of the date hereof.

 

8.Entire Agreement; Amendment; Severability.  This Amendment No. 3 to Sales
Agreement together with the Sales Agreement (including all schedules and
exhibits attached hereto and thereto and Placement Notices issued pursuant
hereto and thereto), the Confidentiality Agreement and that certain side letter
agreement between the Company and Agent dated August 4, 2017, constitute the
entire agreement and supersede all other prior and contemporaneous agreements
and undertakings, both written and oral, among the parties hereto with regard to
the subject matter hereof. All references in the Sales Agreement to the
“Agreement” shall mean the Sales Agreement as amended by this Amendment No. 3;
provided, however, that all references to “date of this Agreement” or “date
hereof” (with respect to the Sales Agreement) in the Sales Agreement shall
continue to refer to the original date of the Sales Agreement, and the reference
to “time of execution of this Agreement” set forth in Section 13(a) shall
continue to refer to the time of execution of the original Sales Agreement.

 

9.Counterparts.  This Amendment may be executed in two or more counterparts,
each of which shall be deemed an original, but all of which shall constitute one
and the same instrument.  Delivery of an executed Amendment by one party to the
other may be made by facsimile or email transmission.

10.Governing Law.  This Amendment shall be governed by, and construed in
accordance with, the internal laws of the State of New York without regard to
the principles of conflicts of laws.

 

[Remainder of Page Intentionally Blank]

 

 

--------------------------------------------------------------------------------

 

If the foregoing correctly sets forth the understanding among the Company and
Agent, please so indicate in the space provided below for that purpose,
whereupon this letter shall constitute a binding amendment to the Agreement
between the Company and Agent.  

Very truly yours,

 

CERUS CORPORATION


By: /s/ Kevin D. Green
Name:Kevin D. Green
Title:Vice President, Finance and Chief Financial Officer

 

 

 

ACCEPTED as of the date first-above written:

CANTOR FITZGERALD & CO.


By: /s/ Jeffrey Lumby
Name:Jeffrey Lumby

Title:Senior Managing Director

 

 

 